Citation Nr: 0011733	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-41 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of a left knee torn medial meniscus, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

This appeal arose from a July 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
post operative residuals of a left knee torn medial meniscus.  
This case was remanded for additional development by the 
Board of Veterans' Appeals (Board) in May 1999.  In January 
2000, the RO increased the evaluation assigned to the 
service-connected post operative residuals of a left knee 
torn medial meniscus to 20 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected post operative residuals 
of a left knee torn medial meniscus are manifested by pain on 
use, limited motion, but without evidence of severe recurrent 
subluxation or severe instability.

2.  The veteran's suffers from moderate osteoarthritis of the 
left knee with objective evidence of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected post operative residuals of a left 
knee torn medial meniscus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 5003, 5010, 
5257, 5259, 5260, 5261 (1999).

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee have been met.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 4.59 (1999); VAOPGCPREC 9-
98 (August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1999).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint of joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

According to the applicable criteria, a 10 percent evaluation 
is warranted for symptomatic removal of the semilunar 
cartilage.  38 C.F.R. Part 4, Code 5259 (1999).  Moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Code 5257 (1999).  Limitation of flexion of either 
leg to 30 degrees warrants a 20 percent evaluation.  A 30 
percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. Part 4, Code 5260 (1999).  Limitation of 
extension of either leg to 15 degrees warrants a 20 percent 
evaluation.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  38 C.F.R. Part 4, Code 5261 
(1999).

A rating action from July 1967 granted service connection for 
post operative residuals of a left knee torn medial meniscus 
and assigned this disorder a 10 percent evaluation, effective 
April 10, 1967.

In March 1991, the veteran underwent an arthroscopy with a 
partial medial, partial lateral meniscectomy, excision of a 
loose body, partial synovectomy and chondro-abrasion of the 
left knee.  By the 29th of March, he was doing well, with 
mild swelling.  The wounds were well healed, and he displayed 
full range of motion.  On ambulation, he barely limped.

VA examined the veteran in May 1991.  Well healed scars from 
his surgery were noted.  There was slight tenderness on 
either side of the patella and patellar compression of the 
left knee produced slight pain.  There was no swelling or 
effusion.  The last 20 degrees of flexion produced pain, 
although full flexion and extension were elicited.  An x-ray 
showed degenerative arthritis.

A private evaluation of the veteran performed in December 
1993 noted that he may have had mild effusion.  There was 
crepitus with range of motion.  There was a little tenderness 
along the medial joint line.  The impression was degenerative 
joint disease (DJD) of the left knee.

The veteran was examined by VA in April 1994.  He complained 
of constant aching in the left knee which radiated into the 
left foot.  He reported a sharp pain on prolonged standing.  
He commented that his pain was progressively worse.  The 
objective evaluation noted mild swelling, with no joint 
deformity and no lateral instability.  There was no 
subluxation or loose motion.  Range of motion was from 0 to 
120 degrees.  An x-ray revealed DJD (mild).  A private 
examiner noted in December 1994 that he did have instability 
of the left lower extremity.

VA re-examined the veteran in August 1995.  He commented that 
he was gradually losing control of movement of the left knee 
joint.  The objective evaluation showed slight swelling.  
There was no joint deformity and the examiner could not 
detect any joint instability.  Range of motion was from 0 to 
110 degrees (right knee motion was from 0 to 130 degrees).  
The collateral and cruciate ligaments appeared intact.  There 
was no clinical evidence of meniscal tear in either leg.  An 
x-ray showed mild degenerative changes.  The diagnosis was 
status post arthrotomy of the left knee; status post 
arthroscopy of the left knee with partial medial and lateral 
meniscectomy; and DJD of the left knee with chondromalacia by 
history.

The veteran was examined by VA in August 1999.  He complained 
of a lot of pain in the left knee.  He indicated that it hurt 
after prolonged standing or after he arose after sitting too 
long.  He referred to a constant dull ache around the knee, 
and stated that it tended to give way and swell on occasion.  
The physical examination noted range of motion of 0 to 90 
degrees, which was performed very gently.  Beyond 90 degrees, 
he had a lot of pain.  There was no active inflammation and 
the infrapatellar tendon and the tibial tuberosity were 
normal.  Patellofemoral pressure caused pain.  Medial and 
lateral knee movements also caused pain.  Any kind of stress 
on the knee resulted in a dull ache.  The test for laxity 
also produced pain.  Strength was 4/5 due to pain.  He limped 
and listed to the left.  An x-ray showed moderate 
osteoarthritis of the left patellofemoral and medial 
compartment of the femorotibial joints.  The examiner stated 
that passive range of motion was not tried because of pain.  
Movements of the knee were weak with weak strength.  Any use 
caused pain, including during flare-ups.  He also fatigued 
easily.  There was pain from 0 to 90 degrees, which was worse 
with any pressure.  Flare-ups resulted in more hindrance to 
his activities.

After a careful review of the evidence of record, it is 
determined that an evaluation in excess of 20 percent for the 
service-connected residuals of a meniscus tear is not 
warranted under the provisions of 38 C.F.R. Part 4, Code 5257 
(1999).  While the veteran suffers from limitation of motion, 
decreased strength in the lower extremity, pain on motion, 
weakness and fatigability, there is no objective indication 
that he experiences severe recurrent subluxation or severe 
lateral instability.  Therefore, it is found that an 
evaluation in excess of 20 percent under the provisions of 
38 C.F.R. Part 4, Code 5257 is not justified at this time.

However, it is noted that there are occasions when a veteran 
could be entitled to a separate evaluation for degenerative 
changes of the knee joint when that joint is rated under 
38 C.F.R. Part 4, Code 5257.  See VAOPGCPREC 9-98 (August 14, 
1998); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  A separate 
rating for arthritis could be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59 (1999).  In the instant 
case, the evidence included x-rays obtained as part of the 
August 1999 VA examination; these had shown moderate 
osteoarthritis of the left knee.  This arthritis will be 
presumed to be related to the service-connected meniscal tear 
residuals, primarily based upon the RO's payment of Paragraph 
30 benefits for a period of VA hospitalization during which 
the arthritis was surgically treated.  This examination also 
left no doubt that the veteran experiences painful motion.  
Therefore, the Board finds that he is entitled to a separate 
10 percent evaluation for his left knee degenerative 
arthritis.


ORDER

An evaluation in excess of 20 percent for the service-
connected post operative residuals of a left knee torn medial 
meniscus is denied.

A separate 10 percent disability evaluation for arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

